good cause and actual prejudice.       See MRS 34.726(1); NRS 34.810(3).
                Moreover, because the State specifically pleaded laches, appellant was
                required to overcome the rebuttable presumption of prejudice. MRS
                34.800(2).
                             Relying in part on Martinez v. Ryan, 566 U.S.        , 132 S. Ct.
                1309 (2012), appellant argued that he had good cause because he was not
                appointed counsel in the first post-conviction proceedings. We conclude
                that this argument lacked merit. The appointment of counsel was
                discretionary in the first post-conviction proceedings, see NRS 34.750(1),
                and appellant failed to demonstrate an abuse of discretion or provide an
                explanation for why he could not raise this claim earlier. Further, this
                court has recently held that Martinez does not apply to Nevada's statutory
                post-conviction procedures. See Brown v. McDaniel,         Nev. , P.3d
                    (Adv. Op. No. 60, August 7, 2014). Thus, the failure to appoint post-
                conviction counsel and the decision in Martinez would not provide good
                cause for this late and successive petition. Therefore, the district court did
                not err in denying this petition as procedurally barred, and we
                             ORDER the judgment of the district court AFFIRMED.




                                                          / 1..toewte,               J.
                                                    Hardesty


                                                                                     J.



                                                                                     J.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 cc: Hon. Abbi Silver, District Judge
                      Joe Piceno
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    e